GUIDRY, Judge.
On September 3, 1981, the defendant, John K. LaPleur, was charged by bill of information with attempting to secure controlled dangerous substances, Percodan and Tuinol, by means of fraudulent practices in violation of LSA-R.S. 14:27, LSA-R.S. 40:971(B) and LSA-R.S. 40:979. He was tried before a jury of six who returned a verdict of guilty as charged. On December 20, 1982, the defendant was sentenced to serve two and one-half years at hard labor in a state correctional facility. The defendant has appealed his conviction and sentence.
The defendant’s only assignment of error was not briefed for the court. Assignments not briefed are considered abandoned. State v. Dewey, 408 So.2d 1255 (La.1982). Therefore, the scope of appellate review in this case is limited to a review of the pleadings and proceedings, without inspection of the evidence, for errors patent. State v. Zeno, 322 So.2d 136 (La.1975). Accordingly, we have carefully examined the record in this case pursuant to the mandate of LSA-C.Cr.P. Art. 920 and finding no errors patent on the face of the record, we affirm the defendant’s conviction and sentence.
AFFIRMED.